 

 

{ | AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations F { 7 E D

UNITED STATES District CougT —- U6 14 208

SOUTHERN DISTRICT OF CALIFORNIA |_ CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DEPUTY

 

   

UNITED STATES OF AMERICA JUDGMENT IN AC
(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or After November 1, 1987)

JOSE JULIAN CAMPOS-IBARRA (1)
aka Julio Campos-Ibarra, Jose Julian Campos-lbarra,
Javier Campos-Ibarra

Case Number: 3:17-CR-01406-JLS

Samuel L, Eilers
Defendant’s Attorney

REGISTRATION NO. 61918-298
CL] -

THE DEFENDANT:

(X] admitted guilt to violation of allegation(s) No. 1

(1 was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nv1, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

August 9, 2019
Date of Imposition of S

ZX, (ett CLEA
HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

   
 
¢
‘

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE JULIAN CAMPOS-IBARRA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:17-CR-01406-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 months to run consecuvtive to sentence imposed in 19CR0920-JLS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Western Region (Southern California) to accommodate family visits.

x O

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LI at A.M. on

 

 

 

L) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C) onor before

QO as notified by the United States Marshal.

L} as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-01406-JLS
